In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens *524County (Price, J.), dated October 4, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The plaintiffs met their burden in opposition to the defendants’ motion by submitting sufficient evidence to create a triable issue of fact as to whether the injured plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Pareti v Giglietta, 221 AD2d 607; Rut v Grigonis, 214 AD2d 721; Meireles v Lakeland Cent. School Dist., 208 AD2d 508; see also, Lopez v Senatore, 65 NY2d 1017). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.